In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                        No. 07-18-00397-CR


                    CANDACE LEANN PRENTICE HODGE, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 100th District Court
                                     Childress County, Texas
                     Trial Court No. 5965, Honorable Stuart Messer, Presiding

                                        February 27, 2020

                                MEMORANDUM OPINION
                         Before QUINN, C.J., and PARKER and DOSS, JJ.


       Appellant, Candace Leann Prentice Hodge, appeals the trial court’s judgment

adjudicating her guilty of the offense of burglary of a habitation,1 and sentencing her to

eighteen years’ incarceration in the Institutional Division of the Texas Department of

Criminal Justice.2 Appellant challenges her sentence as being disproportionate to the

gravity of the offense. We affirm.




       1   TEX. PENAL CODE ANN. § 30.02 (West 2019).
       2 Burglary of a habitation is a second-degree felony, punishable by imprisonment for any term of
not more than twenty years or less than two years and a fine not to exceed $10,000. TEX. PENAL CODE
ANN. §§ 12.33 (West 2019), 30.02(c)(2).
                                        Background


       In December 2016, appellant was placed on deferred adjudication community

supervision for two years for the offense of burglary of a habitation. As part of her

community supervision, appellant was required to complete three hundred hours of

community service, pay a $250.00 fine, and pay court costs of $269.00. Eight months

later, the State moved to revoke appellant’s community supervision and adjudicate her

guilty of the original offense based on allegations that appellant had committed multiple

violations of the terms and conditions of her community supervision, including committing

a new offense of possession of a controlled substance. At a hearing on the State’s

motion, appellant entered a plea of true to violating three of the terms and conditions of

her community supervision, including reporting monthly in person, paying a monthly

community supervision fee, and paying $50 per month toward the court-ordered fees.

She pleaded not true to violating other terms and conditions, including committing no new

offense, abstaining from illegal drug use, and completing community service.


       The trial court revoked appellant’s community supervision, adjudicated her guilty

of the offense of burglary of a habitation, and sentenced her to eighteen years’

incarceration in the Institutional Division of the Texas Department of Criminal Justice.

Appellant timely appealed the resulting judgment. By her appeal, appellant contends that

the eighteen-year sentence is disproportionate to the gravity of the offense.


                                     Law and Analysis


       In order to preserve for appellate review a complaint that a sentence is grossly

disproportionate and thereby constitutes cruel and unusual punishment, a defendant must

present to the trial court a timely request, objection, or motion stating the specific grounds

                                              2
for the ruling requested.3 Curry v. State, 910 S.W.2d 490, 497-98 (Tex. Crim. App. 1995)

(en banc) (failure to make specific objection at trial waives Eighth Amendment claim of

cruel and unusual punishment).               Because appellant failed to make any objection

regarding her punishment during sentencing or in a motion for new trial, she failed to

preserve any error. Goley v. State, Nos. 07-18-00145-CR, 07-18-00302-CR, 2019 Tex.

App. LEXIS 6699, at *4-5 (Tex. App.—Amarillo Aug. 2, 2019, no pet.) (mem. op., not

designated for publication). Accordingly, appellant’s sole issue is overruled.


                                               Conclusion


        Having overruled appellant’s sole issue on appeal, we affirm the judgment of the

trial court.



                                                                   Judy C. Parker
                                                                      Justice

Do not publish.




        3 See TEX. R. APP. P. 33.1(a). The complaining party must object at the earliest possible opportunity
and obtain an adverse ruling and, on appeal, the arguments must comport with the objection at trial or the
error is waived. Wilson v. State, 71 S.W.3d 346, 349 (Tex. Crim. App. 2002). Even constitutional errors
may be waived by a failure to object at trial. Fuller v. State, 253 S.W.3d 220, 232 (Tex. Crim. App. 2008).
Although appellate courts may take notice of error affecting rights so fundamental to the judicial process
that they are granted special protection and cannot be waived by inaction alone, Blue v. State, 41 S.W.3d
129, 131 (Tex. Crim. App. 2000) (en banc), a cruel and unusual complaint does not constitute fundamental
error. Trevino v. State, 174 S.W.3d 925, 927-28 (Tex. App.—Corpus Christi 2005, pet. ref’d).
                                                       3